DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 20 May 2022 has been entered.  Claims 1-8, 10-18 and 20 are pending; claims 1 and 11 are amended.


Response to Arguments
Applicant’s arguments, see Remarks, filed 20 May 2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Teiwes et al. (US 2005/0024586).


Claim Objections
Claims 11-18 and 20 are objected to because of the following informalities:
Claim 11 appears to be missing an “and” in lines 15-16, the limitation should read “based at least on the location, the coordinate information and the second position of the eye”
Claim 11 appears to require an “a” to be amended to “the” for antecedent basis in lines 21-22, the limitation should read “directing the laser beam to the location for [[a]]the period of time associated with the location.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the metes and bounds of the claim limitation “adjust, based at least on the location, the coordinate information, and the second position of the eye” cannot be determined by the examiner because it is unclear if the location and coordinate information refer to the same data or different data.  The claims state, prior to the instant limitation, that the data associated with the plurality of locations comprises coordinate information.
All remaining claims are rejected for depending from an indefinite claim


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 6,210,401) in view of Teiwes et al. (US 2005/0024586).

[Claims 1, 11] Lai discloses a medical system (laser-based apparatus for corneal surgery), comprising: 
at least one processor (computer control unit, Fig. 1 #114); 
a laser (laser unit, Fig. 1 #100) that is communicatively coupled to the at least one processor and that is configured to produce one or more laser beams (Fig. 1 B1-B3); 
at least one lens (motorized zoom lens, Fig. 1 #106); 
at least one mirror (scanner amplifier, Fig. 1 #104, includes a pair of scanning mirrors, Fig. 11 #25, 28) [col. 30, line 42-51; col. 31, lines 35-37]; and 
a memory medium (the computer control unit is programed which implicitly requires memory) that is coupled to the at least one processor and that includes instructions (the program) [col. 15, lines 34-38], when executed by the at least one processor, cause the medical system to: 
receive data associated with a plurality of locations associated within a cornea of an eye of a patient, the data associated with plurality of locations comprising for each of the plurality of locations: coordinate information, diameter information, period of time information, and pulse duration information (corneal profiler, Fig. 1 #136, provides information to the computer control unit sufficient to determine the necessary intensity and XY-scanning coordinates for the laser beam [col. 29, lines 18-87; col. 30, lines 13-31], the computer control unit is suitably programmed to vary the diameter of the laser beam as required for a particular surgical procedure [col. 17, lines 7-15]; the exposure time determines the amount of tissue removed [col. 2, lines 36-37; col. 14, lines 21-26]; and pulse duration may be varied from 1 to about 5,000 picoseconds [col. 14, lines 23-26])
adjust the at least one lens, based at least on the diameter information of the data associated with at least one of the plurality of locations, to set a diameter of a laser beam (The computer control unit is in turn coupled to the motorized zoom lens which provides control over the diameter of the laser beam. The computer control unit is suitably programmed to vary the diameter of the laser beam as required for a particular surgical procedure.) [col. 17, lines 7-15]; and 
for each location of the plurality of locations: 
determine if the eye has changed from a first position of the eye to a second position of the eye, different from the first position of the eye (an eye tracking system, Fig. 1 #130, compensates for relative movement between the eyes and laser beam) [col. 18, lines 18-21]; 
if the eye has not changed from the first position of the eye to the second position of the eye, adjust, based at least on the location, the at least one mirror (if the eye has remained static the scanning mirrors and zoom lens would direct the beam to desired location(s) based on the corneal profiler information); 
if the eye has changed from the first position of the eye to the second position of the eye, adjust, based at least on the location, the coordinate information, and based at least on the second position of the eye, the at least one mirror (if the eye has moved the scanning mirrors and zoom lens would direct the beam to desired location(s) based on the corneal profiler information and feedback from the eye tracking system), wherein the coordinate information comprises rectangular or polar coordinates [col. 30, lines 19-21]; 
produce the laser beam (laser beam is generated to affect treatment); and 
direct the laser beam to the location for a period of time (pulse duration) associated with the location (a beam intensity controller, Fig. 1 #112, permits regulation of the energy of each laser pulse which is a function of the pulse duration) [col. 15, lines 7-9, 34-38].
Lai discloses using rectangular or polar coordinates but does not disclose the coordinate information comprises an X-axis, a Y-axis, the Z-axis, an angle Θx measured from the Z-axis to the X-axis, an angle Θy measured from the Z-axis to the Y-axis, and a rotation angle φ measuring rotation about the Z-axis, wherein the Z-axis.
Teiwes discloses an analogous eye tracking position measurement system for improving the resolution of diagnostic and/or treatment of the eye configured to determine horizontal and vertical eye position measurement, depth, torsional eye position (roll position around the visual axis of the eye), separated measurement of pitch rotation (vertical rotation) and yaw rotation (horizontal rotation) [pars. 0063, 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller and eye tracker taught by Lai to determine coordinate information including an X-axis, Y-axis, Z-axis, angle Θx, angle Θy and rotation angle φ, as taught by Teiwes in order improve the resolution of the diagnosis and laser treatment.

[Claims 2, 12] Lai discloses determining if the eye has changed from the first position of the eye to the second position of the eye using an eye tracking system but does not specifically disclose tracking an iris structure of the eye.  However, Teiwes discloses the eye tracking system tracks and locks onto an area of the iris to adjust the laser based on the relative position of the iris [pars. 0199].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify or substitute the eye-tracking system taught by Lai an eye-tracking system which tracks the iris as taught by Lai in order to track the position of the eye for laser placement.  The substitution constituting a simple substitution of one eye-tracking system for another eye-tracking system. 

[Claims 3, 13] Lai discloses applying laser beams based on corneal topography.  It would have been obvious to one of ordinary skill in the art before the effective filing date to apply laser beams associated with the first plurality of locations in a first portion of the cornea and not in a second portion based on a corneal topography requiring only a portion of the cornea be treated.

[Claims 4, 14] Lai discloses a beam intensity controller (Fig. 1 #112) that permits regulation of the energy of each laser pulse which is a function of the pulse duration [col. 15, lines 7-9, 34-38]. It would have been obvious to one of ordinary skill in the art before the effective filing date to apply laser beams for a first period of time associated with a first location and a second period of time different from the first period of time associated with a second location based on the pulse duration required to correct for a measured corneal topography requiring different degrees of correction.

[Claims 5, 15] Lai discloses the instructions further cause the medical system to pulse the laser beam at a pulse duration (pulse duration may be varied from 1 to about 5,000 picoseconds) [col. 14, lines 23-26].

[Claims 6, 16] Lai discloses the pulse duration is a microsecond duration, a nanosecond duration, a picosecond duration, a femtosecond duration, or an 15attosecond duration (pulse duration may be varied from 1 to about 5,000 picoseconds) [col. 14, lines 23-26].

[Claims 7, 17] Lai discloses the laser beam is an ultraviolet (UV) laser beam (laser source with a wavelength range of about 198-300 nm, with a preferred range of about 198-215 nm [col. 14, lines 2-5].

[Claims 8, 18] Lai discloses the computer control unit is in turn coupled to the motorized zoom lens (Fig. 1 #106), which provides control over the diameter of the laser beam. The computer control unit is suitably programmed to vary the diameter of the laser beam as required for a particular surgical procedure [col. 17, lines 7-14].  It would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the zoom lens based on second diameter information derived from the corneal profiler measurements in order to set a second diameter of the beam required for the particular surgical procedure required.


Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheleznyak et al. (US 2018/0021172) in view of Lai (US 6,210,401) and further in view of Teiwes et al. (US 2005/0024586).

[Claims 1, 10, 11, 20] Zheleznyak disclose a femtosecond laser apparatus for enhancing corneal lenticular surgery with laser refractive index changes [abstract], comprising:
at least one processor (control unit, Fig. 1 #3);
a laser (Fig. 1 #5) commutatively coupled to the at least one processor and that is configured to produce on ore more laser beams [par. 0074];
at least one lens (optics, Fig. 1 #10, depicted as a lens) [par. 0075]; and
at least one mirror (scanner, Fig. 1 #9, includes two deflecting mirrors, Fig. 1 #7, 8) [par. 0072], 
wherein the medical system is configured to produce a laser beam (Fig. 1 #6), and
wherein the medical system is configured to before the laser beam is produced to perform an intra-tissue refractive index shaping (IRIS) procedure, produce another laser beam to cut at a pocket in the cornea as part of a small incision lenticle extraction (SMILE) procedure I order to allow for the injection of photosensitizer into the cornea [par. 0145].
Zheleznyak discloses general components of the system but does not disclose a memory medium  coupled to the processor and that includes instructions, when executed by the at least one processor, cause the medical system to: receive data associated with a plurality of locations associated with a cornea of an eye of a patient; adjust the at least one lens, based at least on diameter information of the data associated with at least one of the plurality of locations, to set a diameter of a laser beam; and for each location of the plurality of locations: determine if the eye has changed from a first position of the eye to a second position of the eye, different from the first position of the eye; if the eye has not changed from the first position of the eye to the second position of the eye, adjust, based at least on the location, the at least one mirror; if the eye has changed from the first position of the eye to the second position of the eye, adjust, based at least on the location and based at least on the second position of the eye, the at least one mirror; produce the laser beam; and direct the laser beam to the location for a period of time associated with the location.
Lai discloses an analogous femtosecond laser-based apparatus for corneal surgery (pulse duration may be varied from 1 to about 5,000 picoseconds which is from 100 femtoseconds), comprising: 
at least one processor (computer control unit, Fig. 1 #114); 
a laser (laser unit, Fig. 1 #100) that is communicatively coupled to the at least one processor and that is configured to produce one or more laser beams (Fig. 1 B1-B3); 
at least one lens (motorized zoom lens, Fig. 1 #106); 
at least one mirror (scanner amplifier, Fig. 1 #104, includes a pair of scanning mirrors, Fig. 11 #25, 28) [col. 30, line 42-51; col. 31, lines 35-37]; and 
a memory medium (the computer control unit is programed which implicitly requires memory) that is coupled to the at least one processor and that includes instructions (the program) [col. 15, lines 34-38], when executed by the at least one processor, cause the medical system to: 
receive data associated with a plurality of locations associated with a cornea of an eye of a patient, the data associated with plurality of locations comprising for each of the plurality of locations: coordinate information, diameter information, period of time information, and pulse duration information (corneal profiler, Fig. 1 #136, provides information to the computer control unit sufficient to determine the necessary intensity and XY-scanning coordinates for the laser beam [col. 29, lines 18-87; col. 30, lines 13-31], the computer control unit is suitably programmed to vary the diameter of the laser beam as required for a particular surgical procedure [col. 17, lines 7-15]; the exposure time determines the amount of tissue removed [col. 2, lines 36-37; col. 14, lines 21-26]; and pulse duration may be varied from 1 to about 5,000 picoseconds [col. 14, lines 23-26])
adjust the at least one lens, based at least on diameter information of the data associated with at least one of the plurality of locations, to set a diameter of a laser beam (The computer control unit is in turn coupled to the motorized zoom lens which provides control over the diameter of the laser beam. The computer control unit is suitably programmed to vary the diameter of the laser beam as required for a particular surgical procedure.) [col. 17, lines 7-15]; and 
for each location of the plurality of locations: 
determine if the eye has changed from a first position of the eye to a second position of the eye, different from the first position of the eye (an eye tracking system, Fig. 1 #130, compensates for relative movement between the eyes and laser beam) [col. 18, lines 18-21]; 
if the eye has not changed from the first position of the eye to the second position of the eye, adjust, based at least on the location, the at least one mirror (if the eye has remained static the scanning mirrors and zoom lens would direct the beam to desired location(s) based on the corneal profiler information); 
if the eye has changed from the first position of the eye to the second position of the eye, adjust, based at least on the location and based at least on the second position of the eye, the at least one mirror (if the eye has moved the scanning mirrors and zoom lens would direct the beam to desired location(s) based on the corneal profiler information and feedback from the eye tracking system), wherein the coordinate information comprises rectangular or polar coordinates [col. 30, lines 19-21];; 
produce the laser beam (laser beam is generated to affect treatment); and 
direct the laser beam to the location for a period of time (pulse duration) associated with the location (a beam intensity controller, Fig. 1 #112, permits regulation of the energy of each laser pulse which is a function of the pulse duration) [col. 15, lines 7-9, 34-38].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system taught by Zheleznyak to include a memory medium to program the processor, a corneal profiler, a zoom lens and an eye-tracking system to adjust the position and diameter of the laser beam focus based on the location in the cornea and the relative position of the eye, as taught by Lai, in order to ensure the proper treatment patterns are applied to the cornea regardless of eye movement.
Zheleznyak in view of Lai discloses renders obvious using rectangular or polar coordinates but does not disclose the coordinate information comprises an X-axis, a Y-axis, the Z-axis, an angle Θx measured from the Z-axis to the X-axis, an angle Θy measured from the Z-axis to the Y-axis, and a rotation angle φ measuring rotation about the Z-axis, wherein the Z-axis.
Teiwes discloses an analogous eye tracking position measurement system for improving the resolution of diagnostic and/or treatment of the eye configured to determine horizontal and vertical eye position measurement, depth, torsional eye position (roll position around the visual axis of the eye), separated measurement of pitch rotation (vertical rotation) and yaw rotation (horizontal rotation) [pars. 0063, 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller and eye tracker rendered obvious by Zheleznyak in view of Lai to determine coordinate information including an X-axis, Y-axis, Z-axis, angle Θx, angle Θy and rotation angle φ, as taught by Teiwes in order improve the resolution of the diagnosis and laser treatment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        21 June 2022